DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 01/27/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Heanue et al (US 20170115202).

Regarding Claim 1, Heanue teaches an optical element (abstract; figs. 1 and 2) that includes: 

an entrance surface through which laser beam is incident (fig. 1, 102 or fig. 2, 103) and 
an exit surface 

at least one of the entrance surfaces and the exit surface have a continuous, differentiable and aspherical shape (fig. 1, 102; ¶[0022], line 1-10, the collimating lens is an aspheric collimating lens; fig. 2, 103 --acylindrical lens, which comprises aspherical surfaces) such that; 



provide wavefront aberration of the received laser beam in a first direction orthogonal to a traveling direction larger than a diffraction limit (fig. 5, x direction, beam changing to a flat top), and provides wavefront aberration of the received laser beam in a second direction orthogonal to the traveling direction and the first direction equal to or smaller than the diffraction limit (fig. 5, y direction, beam keeping Gaussian shape; also see fig. 8), and 
 (In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Heanue is same to that recited in the claim 1, then it is expecting the beam shaping function provided by Heanue has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
(Note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113 ; In re Schreiber, 128 F.3d 

narrows the laser beam emitted from the exit surface in both of the first direction and the second direction (figs. 1 and 2; ¶[0020], line 1-17, The beam shaping optics include an acylindrical lens positioned to receive and focus light in a direction of a first axis orthogonal to a direction of light travel, and a cylindrical lens positioned to receive the light output from the acylindrical lens and to focus the light output from the acylindrical lens in a direction of a second axis orthogonal to the first axis and to the direction of light travel).

Regarding Claim 2, Heanue teaches the optical element according to claim 1, wherein a difference between maximum and minimum values of the wavefront aberration in the first direction is equal to or larger than a wavelength of the laser beam (In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Heanue is same to that recited in the claim 1, then it is expecting the aberration property/function provided by Heanue has same results as claimed. Since 

Regarding Claim 3, Heanue teaches the optical element according to claim 1, wherein the wavefront aberration of the laser beam in the first direction has a profile continuous in the first direction (fig. 5, x direction, flat top; fig. 2, 103, 104 ---as the lenses have continuous shapes so that the distributions of wave aberrations are expected to be also continuous).

Regarding Claim 4, Heanue teaches the optical element according to claim 3, wherein the wavefront aberration of the laser beam in the first direction has a curvature profile, a curvature of which has a local maximum value at a first position and has, at a second position and a third position, values smaller than the local maximum value at the first position, and the first position is a position between the second position and the third position in the first direction and is a position closer to the optical axis of the laser beam than the second position and the third position (fig. 5, x direction, flat top; --the flat top profile has a local maximum value in the center region, and has smaller values at both edges of the flat top profile).

Regarding Claim 5, Heanue teaches the optical element according claim 1 configured to emit the laser beam, a length of which in the first direction is shorter than 

Regarding Claim 6, Heanue teaches the optical element according to claim 1 that is an aspherical cylindrical lens or an aspherical toric lens (fig. 2, 103-acylindrical lens).

Regarding Claim 7, Heanue teaches a laser irradiation device comprising: the optical element according to claim 1; and a light source configured to emit the laser beam to the optical element (fig. 2, 210; ¶[0022], line 1-10, the light source may include a laser coupled to an optical fiber to generate a laser beam directed to the beam shaping optics).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872